DETAILED ACTION
This action is responsive to application filed on July 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated July 22, 2021 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.

Claim Objections
Claim 2 and 10 objected to because of the following informalities:  
In Claim 2, line 3 “any a node” should read “a node”
In Claim 10, line 3 “any a node” should read “a node”
Appropriate correction is required.

Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. -The specification shall conclude with one or more claims particularly pointing
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 7 recite the limitation "providing, to a third array within the memory...populating the respective coded forms into a fourth array within the memory...placing each coded form in the fourth array into one of the nodes of the virtual n-dimensional array". This limitation is not clear. What is the benefit of storing the transformed data from a third array into a fourth array and then into another array? Particularly, the third and fourth array do not appear in the specification as filed and there is no clear distinction between arrays within memory and the nodes of the virtual n-dimensional array. Therefore, the examiner does not understand what is being claimed and the scope of the claimed subject matter cannot be ascertained. It’s unclear how the third and fourth array within the memory are any different from the n-dimensional array of nodes. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of "providing, to a third array within the memory...populating the respective coded forms into a fourth array within the memory...placing each coded form in the fourth array into one of the nodes of the virtual n-dimensional array” is unclear and thus the scope of the claim is indefinite. See MPEP 2173.05(a) and MPEP 2111.01.

According to MPEP 2173.05(a):

MPEP 2173.05(a) New Terminology
I. THE MEANING OF EVERY TERM SHOULD BE APPARENT

The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). SeealsoMPEP§2111-§2111.01. 

Applicant is also reminded that, according to MPEP 2111.01, it is improper for the examiner to import the limitations of any particular embodiment into the claims that is not part of the claims or when the claim language is broader than the embodiment.

MPEP 2111.01
II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Uebe/-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)

For the purpose of examination, the third and fourth arrays are interpreted as "arrays or nodes in the virtual n-dimensional array”
Dependent claims 2-6 and 8-14 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claims.

Claims 3 and 8 recite the limitation “filtering, from the updated n-dimensional array, each coded form from the fourth array that is associated with a node that, in turn, is not associated with any document coded forms” This limitation is not clear. What is the difference between coded forms and document coded forms? The specification reveals that the chemical identifiers contained within the results are transformed into document coded forms. There is no distinction to “coded form” as recited in claim 1. As claimed in claim 1, each coded form is placed into a node of the virtual n-dimensional array. This limitation is unclear and thus the scope of the claim is indefinite.
 
For the purpose of examination, document coded forms is interpreted as coded forms.

Claim 4 recite the limitation “filtering, from the updated n-dimensional array, each coded form from the fourth array that is greater than a predetermined threshold distance from the nearest node, that in turn is associated with one or more document coded forms” This limitation is not clear. What is the difference between coded forms and document coded forms? The specification reveals that the chemical identifiers contained within the results are transformed into document coded forms. There is no distinction to “coded form” as recited in claim 1. 

For the purpose of examination, document coded forms is interpreted as coded forms.

Dependent claims 5 and 6 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brogle (US Patent Publication No. US 10013467 B1), in view of Webber (US Patent Application Publication No. US 20170053025 A1).

Regarding claim 1, Brogle teaches a computer-implemented method for generating an artificial environment within a memory of a computer, in which chemical identifiers that relate to a particular biological target and which are described in at least one document are extracted and analyzed, the method comprising: submitting, in electronic form, a search to at least one document database for documents describing the biological target using a defined search strategy; (See Brogle Col. 6 lines 21-24 “Each stored source document contains at least information relating to a particular subject matter. In one instance the subject matter is a biological target of interest” See also claim 1 “A computer-implemented method for generating an artificial environment within a memory of a computer, in which chemical identifiers that relate to a particular subject matter and which are described in at least one document are extracted and analyzed, the method comprising: submitting, in electronic form, a search to at least one document database for documents describing the subject matter using a defined search strategy;”)

extrapolating, to a first array within the memory of the computer, at least one chemical identifier described in at least one document returned from the search, the extrapolating step using an extraction module comprising code executing in a processor; (See Brogle claim 1”extrapolating, to a first array within the memory of the computer, at least one chemical identifier described in at least one document returned from the search, the extrapolating step using an extraction module comprising code executing in a processor”)

transforming each chemical identifier in the first array into a respective coded form having a range of values using a conversion module comprising code executing in the processor; (See Brogle claim 1 ”transforming each chemical identifier in the first array into a respective coded form having a range of values using a conversion module comprising code executing in the processor;”)

populating the respective coded forms into a second array within the memory of the computer; (See Brogle claim 1 “populating the respective coded forms into a second array within the memory of the computer;”)

generating a virtual n-dimensional array of nodes configured to encompass the range of values in the second array using a node array generator module comprising code executing in the processor, wherein each node of the virtual n-dimensional array having an associated weight vector value based on the range of values in the second array; (See Brogle claim 1 “generating a virtual n-dimensional array of nodes configured to encompass the range of values in the second array using a node array generator module comprising code executing in the processor, each node of the virtual n-dimensional array having an associated weight vector value based on the range of values in the second array;”)

placing each coded form in the second array into a node of the virtual n-dimensional array according to an unsupervised learning algorithm using a placement module comprising code executing in the processor to effect a placement; (See Brogle claim 1 “placing each coded form in the second array into a node of the virtual n-dimensional array according to an unsupervised learning algorithm using a placement module comprising code executing in the processor to effect a placement;”)

providing, to a third array within the memory of the computer, at least one chemical identifier not described in at least one document returned from the search described; transforming each chemical identifier in the third array into a respective coded form having a range of values using the conversion module comprising code executing in the processor; (See Brogle Col. 5 lines 13-18 “The system and method are configured to carry out a series of steps, implemented as instructions executed by a processor of a computer, in order to generate [Thus, providing] a virtual space from which new chemical entities are predicted and output as one or more new chemical identifiers corresponding to chemical entities not disclosed in the source documents.” See also Brogle Col. 2 lines 66-67, Col. 3 lines 1-20 "the method also includes predicting new representational data [i.e. chemical identifier] that will occupy the manifold, such as a particular node of the array [i.e. third array] when placed within the array...The method according to this aspect includes identifying common CFs between the first and second array nodes using a commonality module which comprises code executing in the processor, and generating [Thus, transforming] at least one new coded form based on combinations of the identified common CFs which, when inserted into the virtual node array, results in a placement...within a third adjacent node [Thus, generated] using a coded form generator module which comprises code executing in the processor" See also Brogle Col. 25 lines 28-34 “The processor, configured by the prediction module code, generates a new chemical identifier, such as a new chemical formula (NCF), by modifying the chemical formula of sub-unit C (FIG. 7A) according to known chemical rules and libraries. Once NCFs are generated, they are converted [Thus, transformed] by the processor into numerical forms [Thus, having a range of values] as in step 705.” Examiner interprets “third array” as a node in the virtual n-dimensional array.)

Webber also discloses transforming each chemical identifier in the third array into a respective coded form having a range of values using the conversion module comprising code executing in the processor; (See Webber [0004] “a set of data documents selected according to at least one criterion” See also Webber [0037] “the documents in the set of data documents 104 include chemistry-based information (e.g., DNA sequences, protein sequences, and chemical formulas)...The data items within data documents 104 may be words, numeric values, medical analyses, medical measurements  [i.e. chemical identifier]” See also Webber [0040] "Although typically described herein as populating a two-dimensional metric space, in some embodiments, the reference map generator 106 populates an n-dimensional metric space [i.e.  virtual n-dimensional array]." See also Webber [0069] “the system 100 [i.e. conversion module] may convert [Thus, transforming] each individual data item into its SDR [i.e. sparse distributed representation] (by generating dynamically or by retrieving the previously generated SDR) and use a binary OR operation to form a single compound SDR from the individual SDRs.”  See also Webber [0058] “any type or form of algorithm may be used to map high dimensional vectors into a low dimensional space (e.g., the semantic map 108) by, for example, clustering the input vectors such that similar vectors are located close to each other on the low dimensional space, resulting in a low dimensional map that is topologically clustered. [Thus, the clustered vectors are nodes]” See also Webber [0044] "As will be understood by one of ordinary skill in the art, an SDR may be a large numeric (binary) [Thus, encoded (i.e. coded form) vector [i.e. node of the virtual n-dimensional array (e.g. third array)]."  See also Webber [0051] “vectorization of the set of data documents 104 generates a vector for each document in the set of data documents 104. [Thus, transforming  each chemical identifier in the third array into a respective coded form having a range of values using the conversion module]” See also Webber [0229] “The techniques described above may be implemented in one or more computer programs executing on a programmable computer including a processor [Thus, comprising code executing in the processor]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brogle filtering to incorporate the teachings of Webber of convert each individual data item into a sparse distributed representation.

One would be motivated to do so to obtain effective representation of relevant data.

	Brogle additionally discloses populating the respective coded forms into a fourth array within the memory of the computer; (See Brogle Col. 25 lines 34-36 “The converted forms are then placed in the node array stored in the memory of the processor, as in step 706.” See also Brogle Col. 2 lines 48-52 “populating an n-dimensional manifold, such as an n-dimensional node array [e.g. fourth array], with coded representations of the representational data (e.g. chemical identifiers, nucleotide sequences, textual fingerprint data, or a hybrid of the foregoing).” Examiner interprets the  fourth array within the memory as a node in the virtual n-dimensional array.)

updating the virtual n-dimensional to obtain an updated virtual n-dimensional array by placing each coded form in the fourth array into one of the nodes of the virtual n-dimensional array according the unsupervised learning algorithm using the placement module comprising code executing in the processor to effect a placement; and (See Brogle Col. 2 lines 52-63 “The method comprises generating a virtual n-dimensional manifold within a memory of a computer using a manifold-generator module which comprises code executing in a processor and placing, using a placement module which comprises code executing in the processor, each of the coded representations at a location, such as a particular node [i.e. fourth array] within the manifold [i.e. virtual n-dimensional array], using an unsupervised learning algorithm...the method as above, according to a further aspect, can include the additional step of adjusting [Thus, updating] a placement of each coded form within the virtual manifold in the memory [Thus, into one of the nodes of the virtual n-dimensional array]”)

outputting a visual representation of the virtual n-dimensional array after the coded forms of the fourth array have been placed into the virtual n-dimensional array. (See Brogle Col. 17 lines 15-19 “Once the data objects that represent the unique numerical forms, or other coded form of the chemical identifiers have been plotted to the n-dimensional virtual space [Thus,  after the coded forms of the fourth array have been placed into the virtual n-dimensional array], the results of the plotting module 340 can be presented  to a user through data visualization. [Thus, outputting a visual representation]” See also Brogle Claim 1 “outputting a visual representation of the virtual n-dimensional array.”)

	Regarding claim 2, Brogle further in view of Webber, [hereinafter Brogle-Webber], teaches all limitations and motivations of claim 1, further comprising the steps of: filtering, from the updated n-dimensional array, each coded form from the fourth array that is not within a pre-determined distance of any a node of the virtual n-dimensional array, the filtering step using a filtering module comprising code executing in a processor. (See Brogle claim 8 “identifying nodes within a predetermined distance metric of the input vector [i.e. coded forms] using a neighborhood function (“neighborhood”)” See also Brogle Fig. 7b showing step 707 Filter numerical forms [i.e. each coded form] that place within [i.e. distance] the desired node. See also Brogle Col. 25 lines 36-39 “ Furthermore, the processor is configured by code to filter the NCFs [i.e. each coded form from the fourth array], selecting only those that result in placement in the node array at a desired coordinate location in the virtual array, as shown in step 707. [Thus, filtering  each coded form from the fourth array that is not within a pre-determined distance]” See also Brogle Col. 24 lines 47-51 “the “desired coordinates” could be those coordinates which are between the first and second virtual nodes, within the first or second virtual node, or within a third node in the virtual array which shares a border with the first and second virtual nodes.”)  

	Webber also teaches this limitation in more detail. (See Webber [0040] "Although typically described herein as populating a two-dimensional metric space, in some embodiments, the reference map generator 106 populates an n-dimensional metric space [i.e. n-dimensional array]." See Webber [0004] "The method includes clustering...in a two-dimensional metric space, a set of data documents selected according to at least one criterion...generating...an enumeration of terms occurring in the set of data documents...generating...for each term in the enumeration, a sparse distributed representation (SDR) [i.e. coded form]...generating...for a first of the plurality of streamed documents, a compound SDR...determining...a distance between the filtering criterion SDR and the generated compound SDR [e.g. coded form from the fourth array]” See also Webber [0044] "As will be understood by one of ordinary skill in the art, an SDR may be a large numeric (binary [Thus, encoded (i.e. coded form)]) vector [i.e. node of the virtual n-dimensional array (e.g. fourth array)]." See also Webber [0058] “any type or form of algorithm may be used to map high dimensional vectors into a low dimensional space (e.g., the semantic map 108) by, for example, clustering the input vectors such that similar vectors are located close to each other on the low dimensional space, resulting in a low dimensional map that is topologically clustered. [Thus, the clustered vectors are nodes]” See also Webber [0086] “the similarity engine 304 computes the distance between at least two SDRs [Thus, nodes in an n-dimensional array]...The smaller the distance between two SDRs, the greater the similarity” See also Webber [0094] “the similarity engine 304...may compare the SDR 118 for the received data item with each of a plurality of SDRs [i.e. nodes] in the SDR database 120 as described above and return an enumeration of data items that satisfy a requirement for similarity (e.g., having a distance between the data items that falls below a predetermined threshold)” See also Webber [0221] “the filtering module 1502, calling the fingerprinting module 302 for generation of SDRs and interacting with the similarity engine 304 to receive the identification of the level of similarity between an SDR of a streamed document and a criterion SDR; the client agent 1510 may make the determination regarding whether to store or discard [Thus, filtering] the streamed document [Thus, the sparse distributed representation (i.e. coded forms)]  based on the level of similarity [Thus, based in a predetermined distance threshold].”)

	Regarding claim 7, Brogle-Webber teaches all of the elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 7.

	Regarding claim 10, Brogle-Webber teaches all of the elements of claim 2. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 10.

Claims 3-6, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brogle-Webber, in view of Mehrotra (US Patent Application Publication No. US 20140229473 A1).

Regarding claim 3, Brogle-Webber teaches all limitations and motivations of claim 1, further comprising the steps of: filtering, from the updated n-dimensional array, each coded form from the fourth array that is associated with a node that, in turn, is not associated with any document coded forms, the filtering step using a filtering module comprising code executing in a processor. (See Brogle Col. 25, lines 25-41 “Step 704 follows the generation of new chemical formulae... The processor, configured by the prediction module code, generates a new chemical identifier, such as a new chemical formula (NCF)... Once NCFs are generated, they are converted by the processor into numerical forms [i.e. coded form] as in step 705. The converted forms [i.e. coded form from the fourth array] are then placed in the node [Thus, associated with a node] array stored in the memory of the processor, as in step 706. Furthermore, the processor is configured by code to filter the NCFs, selecting only those that result in placement in the node array at a desired coordinate location in the virtual array [Thus, associated with a node; thus, associated with coded forms], as shown in step 707.” See also Brogle Fig. 7B Showing Filter numerical forms that place within the desired node in step 707  See also Brogle Col. 9, lines 36-43 Discloses filtering step using a filtering module comprising code executing in a processor. [Thus, filtering from the updated n-dimensional array, coded form from the fourth array that is associated with a node that, in turn, is not associated with any coded forms])

	However Mehrotra also discloses this limitation in more details. (See Mehrotra [0001, 0003] “documents are characterized by a feature vector in a high dimension space...The method includes constructing a vantage point tree [i.e.  n-dimensional array] based on a number of document vectors.” See also Mehrotra [0065] “Other techniques are also often used to convert feature vectors into compact representations or compact binary representations. For example, locality sensitive hashing (LSH) converts each feature vector into a binary bit-vector hash [Thus, a coded form]”  See also Mehrotra [0053-0054] “child nodes for the vantage point tree are constructed by partitioning the document vectors into roughly equal sized clusters based on a distance of each document vector from the vantage point...as shown in FIG. 4, the document vectors may be clustered into three roughly equal sized clusters, e.g., C0, C1, and C2, by the distance of each document vector to the vantage point. [Thus, each document vector in a cluster is a node. Thus, are associated with one or more document vector]” See also Mehrotra [0055] “At a given node in the vantage point tree, any document clusters [Thus, coded forms nodes ] that do not intersect [Thus, not associated] the hypersphere of the specified search radius centered about the query vector are not considered [Thus, filtering]” Examiner interprets document coded forms as coded forms.)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brogle-Webber filtering to incorporate the teachings of Mehrotra to filter the document vectors that are greater than a predetermined threshold distance from the nearest node.

One would be motivated to do so to identify relevant data.

	Regarding claim 4, Brogle-Webber teaches all limitations and motivations of claim 1.

 Brogle-Webber does not explicitly disclose further comprising the steps of: filtering, from the updated n-dimensional array, each coded form from the fourth array that is greater than a predetermined threshold distance from the nearest node, that in turn is associated with one or more document coded forms, the filtering step using a filtering module comprising code executing in a processor. 

However Mehrotra discloses further comprising the steps of: filtering, from the updated n-dimensional array, each coded form from the fourth array that is greater than a predetermined threshold distance from the nearest node, that in turn is associated with one or more document coded forms, the filtering step using a filtering module comprising code executing in a processor.  (See Mehrotra [0001, 0003] “documents are characterized by a feature vector in a high dimension space...The method includes constructing a vantage point tree [i.e.  n-dimensional array] based on a number of document vectors.” See also Mehrotra [0065] “Other techniques are also often used to convert feature vectors into compact representations or compact binary representations. For example, locality sensitive hashing (LSH) converts each feature vector into a binary bit-vector hash [Thus, a coded form]” See also Mehrotra  [0055-0056] “ determining the number of nearest neighbor document vectors includes traversing the vantage point tree to find a specified number of the documents vectors that are nearest to...calculating a first distance range between the query vector and the vantage point, calculating a second distance range between the document vector and a vantage point, determining whether an absolute value of a difference between the first distance range and the second distance range is greater than the specified search radius [i.e. predefined threshold], and, if the absolute value is greater than the specified search radius, removing [Thus, filtering] the document vector [i.e. coded forms] from the vantage point tree.” See also Mehrotra [0053-0054] “child nodes for the vantage point tree are constructed by partitioning the document vectors into roughly equal sized clusters based on a distance of each document vector from the vantage point...as shown in FIG. 4, the document vectors may be clustered into three roughly equal sized clusters, e.g., C0, C1, and C2, by the distance of each document vector to the vantage point. [Thus, each document vector in a cluster is a node. Thus, are associated with one or more document vector]” Examiner interprets document coded forms as coded forms.)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brogle-Webber filtering to incorporate the teachings of Mehrotra to filter the document vectors that are greater than a predetermined threshold distance from the nearest node.

One would be motivated to do so to identify relevant data.

	Regarding claim 5, Brogle-Webber further in view of Mehrotra, [hereinafter Brogle-Webber-Mehrotra] teaches all limitations and motivations of claim 4, further comprising the steps of: identifying each coded form from the fourth array that is within the predetermined threshold distance from the nearest cluster of coded forms originating from the second array; and; determining the distance between each identified coded form and the each of the coded forms in the nearest cluster, using a placement module. (See Brogle claim 7 “wherein placing each respective coded form of the second array in the virtual n-dimensional array of nodes includes calculating a distance metric between the a particular one of the respective coded forms (“input vector”) and the weighted vector placeholder value for each node [Thus, the input vector refers to  coded forms originating from the second array]” See also Brogle claim 8 “the placement module further comprises code that configures the processor to carry out the steps of: identifying nodes [ e.g. coded forms from the fourth array] within a predetermined distance metric of the input vector [Thus, from the nearest cluster of coded forms originating from the second array] using a neighborhood function (“neighborhood”);” See also Brogle Col. 16 lines 10-16 “The “neighborhood” as described herein, defines a set of neighboring nodes characterized by certain parameters such as distance from a BMU (best matching unit) and a shape of the neighborhood function. In a further embodiment, “neighborhood” references the maximum distance that an input vector can be moved while still remaining within a particular node.” See also Brogle Col. 18 lines 46-49 “the CEDO having the smallest distance (greatest similarity) to the weighed vector is displayed in the node as the representative member of each cluster [Thus, determining the distance between each identified coded form and the each of the coded forms in the nearest cluster]”)

	Regarding claim 6, Brogle-Webber-Mehrotra teaches all limitations and motivations of claim 4, further comprising the steps of: ranking each coded from the fourth array based on the smallest distance between the coded form and at least one a coded from originating from the second array; outputting, using an output module, the ranked coded form to an ordered list; and outputting the ordered list to one or more output devices. (See Brogle Col. 16 lines 32-36 “Placement includes the intermediate step of assigning the coordinate locations according to the input vectors and the weight vectors of the nodes and the step of plotting the CEDO at the given coordinate location on an output device (e.g., display, printed report or data file) [Thus, outputting] See also Brogle Col. 18 lines 35-41 “FIG. 5A provides a complete view of all the CEDOs obtained as a result of the inquiry in accordance with one embodiment of the invention....it is useful to organize the data according to the input vector (such as the numerical value representation of the chemical identifier) [i.e. rank], yet also display the data according to other features of the CEDO.” See also Brogle Col. 17 lines 41-57 “FIG. 5A depicts one non-limiting type of visualization...the visualization module 360 [i.e. output module] provides a 2-dimensional grid on a display 400 or other output of the computer [Thus, an output device]...What can be appreciated, more generally, is that the placement of a given CEDO within the virtual node array is a function of the training that the array undergoes as each CEDO is added. As such, the similarity comparisons [Thus, based on the smallest distance between the coded form and at least one a coded from originating from the second array] of chemical features, as described below, is a function of the virtual distances which owe their values to the placement and repositioning of CEDOs during training as the node-array is populated.” See also Brogle Col. 13 lines 15-20 “The distances between and among the plotted numerical forms provides a basis for a processor, executing code, to make a comparison and resulting similarity determination among the sequences, such as by calculating the smallest distance within the virtual n-dimensional space. [Thus, based on the smallest distance between coded from the fourth array and coded from originating from the second array]”)

Weber also discloses this limitation. (See Webber [0086] “The smaller the distance between two SDRs, the greater the similarity and (with semantic folding SDRs) a higher similarity indicates a higher semantic relatedness of the data elements the SDRs represent.” See also Webber [0078] “determining, by a similarity engine executing on the computing device, a distance between a first SDR of a first data item [e.g. coded from the fourth array] and a second SDR of a second data item [e.g. coded from originating from the second array] (416). The method 400 includes providing, by the similarity engine, an identification of a level of semantic similarity between the first data item and the second data item based upon the determined distance (418).” See also Webber [0166] “The method 1080 includes modifying, by a ranking module executing on the second computing device, an order of at least one document in the set of results documents, based on the determined level of semantic similarity [Thus, based on the smallest distance between the coded form and at least one a coded from originating from the second array] (1092). In one embodiment, by way of example and without limitation, the similarity engine 304 may have indicated that a result included as the fifth document in the set of results documents has a higher level of similarity to the compound SDR of the plurality of preference documents than the first four documents. The user preference module 1004 may then move the fifth document (or an identification of the fifth document) to the first position [Thus, an ordered list].)

	Regarding claim 8, Brogle-Webber-Mehrotra teaches all of the elements of claim 3. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 8.

Regarding claim 9, Brogle-Webber-Mehrotra teaches all of the elements of claim 4. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 9.

Regarding claim 11, Brogle-Webber-Mehrotra teaches all of the elements of claim 5. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 11.

Regarding claim 12, Brogle-Webber-Mehrotra teaches all of the elements of claim 5. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12.

Regarding claim 13, Brogle-Webber-Mehrotra teaches all of the elements of claim 6. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13.

Regarding claim 14, Brogle-Webber-Mehrotra teaches all of the elements of claim 6. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161